Shulman, Judge.
Defendant appeals his conviction of the offense of armed robbery. Finding no error, we affirm.
1. In his first enumeration of error, appellant complains of the admission of the victim’s in-court identification of the defendant on the grounds that it was tainted by the suggestiveness of prior out-of-court identifications. Since defendant failed to raise an objection at trial to such identification, he "will not be heard to complain on appeal that this in-court identification was tainted by prior improper out-of-court identification procedures.” Martin v. State, 141 Ga. App. 181 (1) (233 SE2d 38); Moore v. State, 146 Ga. App. 533 (3) (246 SE2d 740).
2. Similarly, despite the fact that a prior motion to suppress had been heard and denied, no objection was raised at trial to the admission of a knife and money taken from defendant and his co-defendant at the time of their arrest. Such failure to object precludes the consideration of the lawfulness of the stop and frisk on appeal. See Sisson v. State, 141 Ga. App. 559 (1) (234 SE2d 146).
3. In view of the victim’s testimony identifying defendant as the perpetrator of the crime and the victim’s identification of the knife found in defendant’s possession as the knife used in the robbery (along with other circumstantial evidence connoting the guilt of the defendant), we must conclude that a rational trier of fact was authorized to find defendant guilty of armed robbery *291beyond a reasonable doubt. See Jackson v. Virginia, — U. S. — (99 SC 2781, 61 LE2d 560); Roberts v. State, 149 Ga. App. 667 (1) (255 SE2d 126).
Submitted January 7, 1980
Decided February 4, 1980.
Evita Paschall, for appellant.
Richard E. Allen, District Attorney, Steven L. Beard, Assistant District Attorney, for appellee.

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.